[Cite as Quinones v. Ladejo, 2021-Ohio-1988.]



                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

 SUSAN QUINONES, AS LEGAL                            CASE NO. 2021-T-0003
 GUARDIAN OF DAVID N.
 SCHEEHLE, et al.,
                                                     Civil Appeal from the
                 Plaintiffs-Appellants,              Court of Common Pleas

         -v-
                                                     Trial Court No. 2020 CV 00883
 OLANYANJU LADEJO, et al.,

                 Defendants,

 PROSERV LOGISTICS LLC,

                 Defendant-Appellee.


                                                OPINION

                                    Decided: June 14, 2021
                               Judgment: Reversed and remanded.


 Christopher J. Van Blargan, Kisling, Nestico & Redick, LLC, 3412 West Market Street,
 Akron, OH 44333 (For Plaintiffs-Appellants).

 Kurt D. Anderson and Patrick M. Roche, Collins, Roche, Utley & Garner, LLC, 875
 Westpoint Parkway, Suite 500, Cleveland, OH 44145 (For Defendant-Appellee).


THOMAS R. WRIGHT, J.

       {¶1}     Appellants, Joyce McKenzie and Susan Quinones, the mother and the

guardian of David N. Scheehle, respectively, appeal from the judgment dismissing their

complaint. We reverse and remand.
      {¶2}      This case stems from a vehicle collision on the Ohio Turnpike where a

commercial tractor-trailer operated by an employee of Wisconsin Trucks, Inc. (“Wisconsin

Trucks”) rear-ended Scheehle’s vehicle. As a result of the collision, Scheehle sustained

serious injuries. Appellants filed a complaint against several parties including Wisconsin

Trucks and its freight broker, ProServ Logistics, LLC (“ProServ”). Appellants maintained

that Wisconsin Trucks, ProServ, and others were vicariously liable for the truck driver’s

negligence, that they negligently entrusted the truck driver with the tractor-trailer, and that

they breached their duties as “employers, brokers, or shippers to exercise reasonable

care in hiring competent drivers’ and/or carriers and in instructing, training, supervising,

and retaining driver and/or carriers.”

      {¶3}      Thereafter, ProServ filed a motion to dismiss, arguing that appellants’

claims against it were preempted by the Federal Aviation Administration Authorization Act

(“FAAAA”).

         {¶4}   On December 23, 2020, the trial court dismissed appellants’ claims against

ProServ. On January 8, 2020, the trial court entered an entry nunc pro tunc to the

December 23, 2020 judgment finding there was no just cause for delay pursuant to Civ.R.

54(B).

         {¶5}   Appellants assign one error:

         {¶6}   “The trial court erred in finding the FAAAA preempted Quinones’ claim of

vicarious liability and negligent selection, supervision, and retention, and in dismissing

those claims for lack of subject matter jurisdiction under Civil Rule 12(B)(1).”




                                               2

Case No. 2021-T-0003
       {¶7}    We review a trial court’s dismissal pursuant to Civ.R. 12(B)(1) de novo.1

Jones v. Ohio Edison Co., 2014-Ohio-5466, 26 N.E.3d 834, ¶ 7 (11th Dist.), citing

Washington Mut. Bank v. Beatley, 10th Dist. Franklin No. 06AP-1189, 2008-Ohio-1679,

¶ 8.

       {¶8}    The Supremacy Clause of the United States Constitution provides that the

U.S. Constitution and “the Laws of the United States which shall be made in Pursuance

thereof; and all Treaties made, or which shall be made, under the Authority of the United

States, shall be the supreme Law of the Land; and the Judges in every State shall be

bound thereby, any Thing in the Constitution or Laws of any State to the Contrary

notwithstanding.” U.S. Constitution, Article VI, cl. 2. The Supremacy Clause gives

Congress the power to preempt state law. Minton v. Honda of Am. Mfg., Inc., 80 Ohio

St.3d 62, 68, 684 N.E.2d 648 (1997), abrogated on other grounds as stated in Geier v.

Am. Honda Motor Co., Inc., 529 U.S. 861, 120 S.Ct. 1913, 146 L.Ed.2d 914 (2000).

However, “[i]t has ‘long been settled’ that a preemption analysis begins with the

presumption that federal statutes do not preempt state law.” (Emphasis added.) State

v. CSX Transp., Inc., 2020-Ohio-2665, 154 N.E.3d 327, ¶ 13 (3d Dist.), appeal allowed,

159 Ohio St.3d 1486, 2020-Ohio-4232, 151 N.E.3d 635, ¶ 13, quoting Bond v. United

States, 572 U.S. 844, 858, 134 S.Ct. 2077, 189 L.Ed.2d 1 (2014); Minton at 69 (“[I]n

considering issues arising under the Supremacy Clause, courts must start with the


   1. In the trial court, appellants maintained that the more appropriate procedure to challenge their
      complaint would have been through a Civ.R.12(B)(6) motion for failure to state a claim on which
      relief could be granted. However, because appellants have not raised this issue as error, and
      because the parties do not appear to presently dispute the relevant facts required for review, we
      do not pass upon this issue. See Washington Mut. Bank v. Beatley, 10th Dist. Franklin No. 06AP-
      1189, 2008-Ohio-1679, ¶ 8-13 (noting that trial court may consider facts outside of the allegations
      of the complaint when deciding a motion for dismissal pursuant to Civ.R. 12(B)(1), whereas the
      court is confined to the four corners of the complaint when deciding a motion for dismissal pursuant
      to Civ.R. 12(B)(6)).
                                                   3

Case No. 2021-T-0003
assumption that the historic police powers of the states are not to be superseded by

federal law unless that is the clear and manifest purpose of Congress.”              (Citations

omitted.)).

       {¶9}   At issue here is the preemptive effect of the FAAAA:

              After deregulating trucking through the Motor Trucking Act of
              1980, Congress enacted the Federal Aviation Authorization
              Administration Act (“FAAAA”) in 1994 in an effort to avoid “a
              State’s direct substitution of its own governmental commands
              for ‘competitive market forces’ in determining (to a significant
              degree) the services that motor carriers will provide.”

Creagan v. Wal-Mart Trans., LLC, 354 F.Supp.3d 808, 812 (N.D.Ohio 2018), quoting

Rowe v. New Hampshire Motor Transport Assn., 552 U.S. 364, 368, 372, 128 S.Ct. 989,

169 L.Ed.2d 933 (2008). The general express preemption clause of the FAAAA provides

in relevant part: “Except as provided in paragraphs (2) and (3), a State * * * may not enact

or enforce a law, regulation, or other provision having the force and effect of law related

to a * * * service of any * * * broker * * * with respect to the transportation of property.” 49

U.S.C. 14501(c)(1); see also Minton at 69 (state law may be preempted through express,

field, or conflict preemption). Common law duties are within the scope of the “law[s],

rule[s], regulation[s], or other provision[s] having the force of law” for purposes of the

FAAAA. See Krauss v. IRIS USA, Inc., E.D.Pennsylvania No. 17-778, 2018 WL 2063839,

*4 (May 3, 2018); see also Gillum v. High Std., LLC, W.D.Texas No. SA-19-CV-1378-XR,

2020 WL 444371, *3 (Jan. 27, 2020); see also Cipollone v. Liggett Group, Inc., 505 U.S.

504, 522, 112 S.Ct. 2608, 120 L.Ed.2d 407 (1992) (“the phrase ‘state law’ [includes]

common law as well as statutes and regulations”).

       {¶10} Here, the parties do not dispute that ProServ is a “broker” for purposes of

the FAAAA. See 49 U.S.C. 13102(2) (broker is “a person, other than a motor carrier * *

                                               4

Case No. 2021-T-0003
* that as a principal or agent sells, offers for sale, negotiates for, or holds itself out * * * as

selling, providing, or arranging for, transportation by a motor carrier for compensation”).

Instead, the parties argue whether the negligence claim is “related to” a broker’s

“services” with respect to the transportation of property.

       {¶11} “The FAAAA’s preemption provision was modeled on similar language in

the Airline Deregulation Act of 1978, which had already been interpreted by the Supreme

Court in Morales v. Trans World Airlines, Inc., 504 U.S. 374 (1992).” Krauss at *3, citing

Rowe at 368. Therefore, courts similarly interpret the preemption provisions of the

FAAAA and the ADA. Id. In interpreting these provisions, the phrase “related to” is

broadly construed in accordance with its ordinary usage: “‘to stand in some relation; to

have bearing or concern; to pertain; refer; to bring into association or connection with.’”

United Parcel Serv., Inc. v. Flores-Galarza, 318 F.3d 323, 335 (1st Cir.2003), citing

Morales at 383, quoting Black’s Law Dictionary 1158 (5th ed.1979). Therefore, if the state

law at issue “refers to and has a forbidden significant effect” on the “service of [a] broker

* * * with respect to the transportation of property,” such a law would come within the

scope of the general preemption provision. See United Parcel Serv. at 335; Dan’s City

Used Cars, Inc. v. Pelkey, 569 U.S. 251, 260, 133 S.Ct. 1769, 185 L.E.2d 909 (2013).

See also Rowe at 375, quoting Morales at 388 (“[S]tate laws whose ‘effect’ is ‘forbidden’

under federal law are those with a ‘significant impact’ on carrier rates, routes, or services.”

(Emphasis sic.)).

       {¶12} However, “‘the breadth of the words “related to” does not mean the sky is

the limit.’” Loyd v. Salazar, 416 F.Supp.3d 1290, 1295-96 (W.D.Oklahoma 2019), quoting

Dan’s City Used Cars at 260.           “The Supreme Court has ‘cautioned that [section]


                                                5

Case No. 2021-T-0003
14501(c)(1) does not preempt state laws affecting carrier prices, routes, and services in

only a tenuous, remote, or peripheral manner.’” Loyd at 1295, quoting Dan’s City Used

Cars at 261. “Federal district courts are sharply divided on how to apply these guiding

principles to personal injury claims alleging negligence by brokers in selecting motor

carriers for the transportation of property.” Loyd at 1295.      See, e.g., Ciotola v. Star

Transp. & Trucking, LLC, 481 F.Supp.3d 375, 390 (M.D.Pennsylvania 2020) (negligence

claim not preempted because claim “does not directly reference prices, routes, or services

of a broker or motor carrier, and does not place a significant financial impact on a broker

or motor carrier’s prices, routes, or services”). But see, e.g., Loyd at 1297-1298 (state-

law negligent brokering claim is directly “related to” a broker’s “services” of arranging for

motor carriers to transport property).

       {¶13} Appellants contend that because “[n]egligence claims alleging personal

injury result[ing] from the failure of a business to use reasonable or ordinary care are

generally applicable to all businesses,” and because “such claims do not target the motor

carrier industry,” the claims only tangentially affect a broker’s services. This argument

finds support in the decisions of several federal district courts as discussed above and is

consistent with the principle that “[i]n the interest of avoiding unintended encroachment

on the authority of the States, * * * a court interpreting a federal statute pertaining to a

subject traditionally governed by state law will be reluctant to find pre-emption.” CSX

Transp., Inc. v. Easterwood, 507 U.S. 658, 663-664, 113 S.Ct. 1732, 123 L.Ed.2d 387

(1993). “There could be no better example of a subject which is ‘traditionally governed

by state law’ than a common-law tort claim.” In re Miamisburg Train Derailment Litigation,

68 Ohio St.3d 255, 261, 626 N.E.2d 85 (1994).


                                             6

Case No. 2021-T-0003
       {¶14} However, given the broad language employed in the general preemption

provision, and because the negligence claim pertains to the selection of carriers, which

is the core function of a broker by statutory definition, we are persuaded by the analysis

of Creagan, 354 F.Supp.3d at 813, on this issue. Therein, the court reasoned with respect

to the general preemption provision:

              While the FAAAA provides no definition of “services,” it
              defines transportation to include “services related to th[e]
              movement [of passengers or property], including arranging
              for” the transportation of passengers or property. 49 U.S.C. §
              13102(23)(B). A broker does just that– “arrange for” the
              transportation of a shipment by a motor carrier. See 49 U.S.C.
              § 13102(2). Regardless of whether the broker’s alleged
              negligence in its choice of motor carrier results in property
              damage or personal injury, the service remains the same. * *
              * Further, because the negligent hiring claim seeks to enforce
              a duty of care related to how Kirsch (the broker) arranged for
              a motor carrier to transport the shipment (the service), the
              claim falls squarely within the preemption of the FAAAA.

(Footnotes and internal citations omitted.) Id. See also Loyd, 416 F.Supp.3d at 1297;

Gillum, 2020 WL 444371, at *4. Moreover, the only federal circuit court to have reviewed

this issue has also found that such negligence claims against a broker fall within the scope

of the general preemption provision. See Miller v. C.H. Robinson Worldwide, Inc., 976

F.3d 1016, 1023 (9th Cir.2020).

       {¶15} Nonetheless, appellants argue that even should the negligence claims

relate to the broker’s services and fall within the general preemption provision, the claims

are saved by 49 U.S.C. 14501(c)(2)(A), which excepts from preemption

              the safety regulatory authority of a State with respect to motor
              vehicles, the authority of a State to impose highway route
              controls or limitations based on size or weight of the motor
              vehicle or the hazardous nature of the cargo, or the authority
              of a State to regulate motor carriers with regard to minimum


                                             7

Case No. 2021-T-0003
              amounts of financial responsibility relating to insurance
              requirements and self-insurance authorization[.]

“Congress’ clear purpose in § 14501(c)(2)(A) is to ensure that its preemption of States’

economic authority over motor carriers of property, § 14501(c)(1), ‘not restrict’ the

preexisting and traditional state police power over safety.” City of Columbus v. Ours

Garage & Wrecker Serv., Inc., 536 U.S. 424, 439, 122 S.Ct. 2226 (2002).

       {¶16} As with interpretation of section 14501(c)(1), there is a split in the federal

district courts as to whether the safety regulation exception in section 14501(c)(2)(A)

saves negligence claims against brokers when the contracted carrier is involved in a

vehicle collision. See, e.g., Lopez v. Amazon Logistics, Inc., 458 F.Supp.3d 505, 515

(N.D.Texas 2020) (“Because it is feasible to read ‘state safety regulatory authority’ as

encompassing common law claims, the Court declines to adopt a plausible but narrower

construction.”). But see, e.g., Krauss, 2018 WL 2063839, at *5 (“The Court concludes

that it is more true to persuasive precedential and common-sense analysis to hold that

the claim for personal injuries arising out of the shipment in this case is preempted.”).

       {¶17} The best evidence of Congress’ pre-emptive intent is statutory language.

Dan’s City Used Cars, 569 U.S. at 260. Based upon the language of the safety regulatory

exception, the Creagan court concluded that the exception did not save a negligence

claim against a broker. The court reasoned, “Because the negligent hiring claim seeks to

impose a duty on the service of the broker rather than regulate motor vehicles, * * * this

claim is not within the safety regulatory authority of the state and the exception does not

apply.” (Emphasis added.) Creagan, 354 F.Supp.3d at 814.

       {¶18} However, in Miller, 976 F.3d at 1026, the Ninth Circuit concluded that the

safety regulatory exception saved negligence claims against brokers. The Miller court

                                             8

Case No. 2021-T-0003
emphasized that in enacting the FAAAA, “Congress was primarily concerned with the

States regulating economic aspects of the trucking industry by, for example, enacting

tariffs, price regulations, and other similar laws” and not with restricting the safety

authority of the state. (Emphasis sic.) Id. The Miller court reasoned that the state’s

authority over safety matters includes “the ability to regulate safety through common-law

tort claims.” Id. Further, the court found that nothing in the FAAAA’s legislative history

suggested that “Congress intended to eliminate this important component of the States’

power over safety.” Id.

      {¶19} Moreover, the Miller court noted that, “while it is possible to construe ‘the

safety regulatory authority of a State’ more narrowly, ‘when the text of a pre-emption

clause is susceptible of more than one plausible reading, courts ordinarily “accept the

reading that disfavors pre-emption.”’” Id. at 1027, quoting CTS Corp. v. Waldburger, 573

U.S. 1, 19, 134 S.Ct. 2175, 189 L.Ed.2d 62 (2014), quoting Altria Grp., Inc. v. Good, 555

U.S. 70, 77, 129 S.Ct. 538, 172 L.Ed.2d 398 (2008). The court then determined:

             Because a narrower construction of this clause would place a
             large body of state law beyond the reach of the exception, we
             find it appropriate to interpret the clause broadly. See id.
             (describing this approach as “consistent with both federalism
             concerns and the historic primacy of state regulation of
             matters of health and safety[.]”).

Miller at 1028, quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485, 116 S.Ct. 2240, 135

L.Ed.2d 700 (1996).       The Miller court rejected the broker’s argument that the U.S.

Supreme Court’s use of the term “police power” in Ours Garage when describing the

state’s safety regulatory authority indicated that the exception extends only to positive

legislative enactments. Miller at 1028, citing Ours Garage, 536 U.S. at 439. The Miller

court concluded:
                                            9

Case No. 2021-T-0003
              [T]his argument reads too much into Ours Garage. At issue
              in that case were municipal regulations governing tow truck
              operations—an undisputed exercise of the “safety regulatory
              authority of a State” and of the “police power.” The Supreme
              Court therefore had no reason to consider whether the safety
              exception is broader than this language suggests. And, as
              noted, we have found no indication in the FAAAA’s legislative
              history that Congress intended to limit the safety exception in
              this way.

Miller at 1028.

        {¶20} Further, the Miller court explained that the safety regulatory exception for

negligence claims against brokers is with respect to “motor vehicles”:

              We have previously held that the phrase “with respect to” in
              the safety exception is synonymous with “relating to.”
              [California Tow Truck Assn. v. City & Cty. of San Francisco,
              807 F.3d 1008, 1021 (9th Cir.2015), quoting In re Plant
              Insulation Co., 734 F.3d 900, 910 (9th Cir.2013)].
              “Consequently, the FAAAA’s safety exception exempts from
              preemption safety regulations that ‘hav[e] a connection with’
              motor vehicles,” whether directly or indirectly. Id. at 1021-22[,
              quoting] Dan’s City Used Cars, 569 U.S. at 260, 133 S.Ct.
              1769[.] For example, we have held that the safety exception
              applies to municipal regulations governing who may obtain a
              tow truck permit, including a requirement that permit
              applicants disclose their criminal history. Id. at 1026-27. In
              reaching this conclusion, we rejected the argument that the
              “valid safety rationales” in this context are limited “to those
              concerned only with the safe physical operation of the tow
              trucks themselves.” Id. at 1023. “Rather, regulations that are
              ‘genuinely responsive’ to the safety of other vehicles and
              individuals involved in the towing process may also be
              exempted from preemption.” Id.

(Footnotes omitted.) Miller at 1030.

        {¶21} We find Miller persuasive.      Accordingly, we conclude that the safety

regulatory exception in 49 U.S.C. 14501(c)(2)(A) saves the negligence claims at issue

here.



                                             10

Case No. 2021-T-0003
       {¶22} Nonetheless, ProServ maintains that we should afford the Creagan decision

comity because Creagan is the only decision from the Northern District of Ohio to speak

to the issue presented. ProServ’s argument in this regard has evolved from its argument

before the trial court, where ProServ maintained that the Creagan decision was binding.

Regardless, ProServ has not cited any convincing authority persuading this court to

provide comity to a federal district court merely because it is located within the geographic

territory of the federal circuit where the underlying incident occurred.

       {¶23} Therefore, the assigned error has merit, and the judgment is reversed. This

matter is remanded for further proceedings consistent with this opinion.




MARY JANE TRAPP, P.J.,

CYNTHIA WESTCOTT RICE, J.,

concur.




                                             11

Case No. 2021-T-0003